Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 13.1: Powers of Attorney POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING Life Insurance and Annuity Company INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-34370 033-75980 033-76004 333-27337 333-129091 333-133157 033-61897 033-75988 033-76018 333-56297 333-130822 333-133158 033-64277 033-75992 033-79122 333-72079 333-130825 333-134760 033-75248 033-75996 033-81216 333-105479 333-130826 333-150147 033-75962 033-75998 333-01107 333-109622 333-130827 333-153730 033-75974 033-76002 333-09515 333-109860 333-130833 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02512 811-02513 811-04536 811-05906 811-08582 I hereby ratify and confirm on this 25 day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Richard T. Mason Richard T. Mason, President POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING Life Insurance and Annuity Company INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-34370 033-75980 033-76004 333-27337 333-129091 333-133157 033-61897 033-75988 033-76018 333-56297 333-130822 333-133158 033-64277 033-75992 033-79122 333-72079 333-130825 333-134760 033-75248 033-75996 033-81216 333-105479 333-130826 333-150147 033-75962 033-75998 333-01107 333-109622 333-130827 333-153730 033-75974 033-76002 333-09515 333-109860 333-130833 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02512 811-02513 811-04536 811-05906 811-08582 I hereby ratify and confirm on this 12 th day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Bridget M. Healy Bridget M. Healy, Director POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING Life Insurance and Annuity Company INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-34370 033-75980 033-76004 333-27337 333-129091 333-133157 033-61897 033-75988 033-76018 333-56297 333-130822 333-133158 033-64277 033-75992 033-79122 333-72079 333-130825 333-134760 033-75248 033-75996 033-81216 333-105479 333-130826 333-150147 033-75962 033-75998 333-01107 333-109622 333-130827 333-153730 033-75974 033-76002 333-09515 333-109860 333-130833 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02512 811-02513 811-04536 811-05906 811-08582 I hereby ratify and confirm on this 13 th day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Robert G. Leary Robert G. Leary, Director POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING Life Insurance and Annuity Company INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-34370 033-75980 033-76004 333-27337 333-129091 333-133157 033-61897 033-75988 033-76018 333-56297 333-130822 333-133158 033-64277 033-75992 033-79122 333-72079 333-130825 333-134760 033-75248 033-75996 033-81216 333-105479 333-130826 333-150147 033-75962 033-75998 333-01107 333-109622 333-130827 333-153730 033-75974 033-76002 333-09515 333-109860 333-130833 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02512 811-02513 811-04536 811-05906 811-08582 I hereby ratify and confirm on this 13 th day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Thomas J. McInerney Thomas J. McInerney, Director and Chairman POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING Life Insurance and Annuity Company INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-34370 033-75980 033-76004 333-27337 333-129091 333-133157 033-61897 033-75988 033-76018 333-56297 333-130822 333-133158 033-64277 033-75992 033-79122 333-72079 333-130825 333-134760 033-75248 033-75996 033-81216 333-105479 333-130826 333-150147 033-75962 033-75998 333-01107 333-109622 333-130827 333-153730 033-75974 033-76002 333-09515 333-109860 333-130833 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02512 811-02513 811-04536 811-05906 811-08582 I hereby ratify and confirm on this 16 day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Catherine H. Smith Catherine H. Smith, Director and Senior Vice President POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING Life Insurance and Annuity Company INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-34370 033-75980 033-76004 333-27337 333-129091 333-133157 033-61897 033-75988 033-76018 333-56297 333-130822 333-133158 033-64277 033-75992 033-79122 333-72079 333-130825 333-134760 033-75248 033-75996 033-81216 333-105479 333-130826 333-150147 033-75962 033-75998 333-01107 333-109622 333-130827 333-153730 033-75974 033-76002 333-09515 333-109860 333-130833 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02512 811-02513 811-04536 811-05906 811-08582 I hereby ratify and confirm on this 13 th day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ David A. Wheat David A. Wheat, Director, Executive Vice President and Chief Financial Officer POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING Life Insurance and Annuity Company INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, J. Neil McMurdie, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-34370 033-75980 033-76004 333-27337 333-129091 333-133157 033-61897 033-75988 033-76018 333-56297 333-130822 333-133158 033-64277 033-75992 033-79122 333-72079 333-130825 333-134760 033-75248 033-75996 033-81216 333-105479 333-130826 333-150147 033-75962 033-75998 333-01107 333-109622 333-130827 333-153730 033-75974 033-76002 333-09515 333-109860 333-130833 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02512 811-02513 811-04536 811-05906 811-08582 I hereby ratify and confirm on this 27 day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Steven T. Pierson Steven T. Pierson, Senior Vice President and Chief Accounting Officer
